EXHIBIT 10.1

 

ARCUS BIOSCIENCES, INC.

AMENDED COMPENSATION PROGRAM FOR NON-EMPLOYEE DIRECTORS

EFFECTIVE AS OF JUNE 4, 2020

 

A.

Cash Compensation: Annual cash retainers each paid quarterly, in arrears.

 

 

 

 

 

 

 

 

1.    

  

Retainer for each non-employee member of the Board:

  

 

$40,000

 

 

 

 

2.

  

Additional retainer for Lead Independent Director:

  

 

$5,000

 

 

 

 

3.

  

Additional retainer for Chair of Audit Committee:

  

 

$20,000

 

 

 

 

4.

  

Additional retainer for Chair of Compensation Committee:

  

 

$12,000

 

 

 

 

5.

  

Additional retainer for Chair of Nominating and Corporate Governance Committee:

  

 

$10,000

 

 

 

 

6.

  

Additional retainer for non-Chair members of Audit Committee:

  

 

$10,000

 

 

 

 

7.

  

Additional retainer for non-Chair members of Compensation Committee:

  

 

$6,000

 

 

 

 

8.

  

Additional retainer for non-Chair member of Nominating and Corporate Governance
Committee:

  

 

$5,000

 

 

B.

Equity Compensation

 

 

1.

Initial equity award. An initial option to purchase up to 21,000 shares of the
Company’s common stock and an initial grant of 4,500 restricted stock units
(RSUs) will be granted under the Company’s 2018 Equity Incentive Plan (the
“Plan”) automatically without any further action on the part of the Board or the
Compensation Committee on the date the person becomes a director of the
Company.  The option shall have an exercise price equal to the Fair Market Value
(as defined in the Plan) on the date of grant and shall vest and become
exercisable in equal monthly installments over 36 months of continuous service
provided by such member of the Board of Directors. The RSUs are subject to a
three-year vesting schedule with one-third of the shares subject to the RSU
vesting each year, subject to the director’s continuous service.  The equity
awards will become fully vested and exercisable in the event that the Company is
subject to a change in control.

 



--------------------------------------------------------------------------------

 

2.

Annual equity award. An annual option to purchase up to 14,000 shares of the
Company’s common stock and an annual grant of 3,000 RSUs will be granted under
the Plan automatically without any further action on the part of the Board or
the Compensation Committee on the date of the Company’s annual meeting of
stockholders. The option shall have an exercise price equal to the Fair Market
Value (as defined in the Plan). Subject to the director’s continuous service on
the Board of Directors, the annual equity awards will vest and become
exercisable in full on the earlier of (x) the date that is 12 months following
the date of grant or (y) the date of the next annual stockholder meeting
following the grant. The annual equity awards will become fully vested and
exercisable in the event that the Company is subject to a change in control. The
foregoing notwithstanding, a new director who has received an initial equity
award will not in the same calendar year receive an annual equity award.

 

 

 

 

3.

“Change in Control” shall mean (i) a sale, conveyance or other disposition of
all or substantially all of the assets, property or business of the Company,
except where such sale, conveyance or other disposition is to a wholly owned
subsidiary of the Company, (ii) a merger or consolidation of the Company with or
into another corporation, entity or person, other than any such transaction in
which the holders of voting capital stock of the Company outstanding immediately
prior to the transaction continue to hold a majority of the voting capital stock
of the Company (or the surviving or acquiring entity) outstanding immediately
after the transaction (taking into account only stock of the Company held by
such stockholders immediately prior to the transaction and stock issued on
account of such stock in the transaction), or (iii) the direct or indirect
acquisition (including by way of a tender or exchange offer) by any person, or
persons acting as a group, of beneficial ownership or a right to acquire
beneficial ownership of shares representing a majority of the voting power of
the then outstanding shares of capital stock of the Company; provided, however,
that a Change in Control shall not include any transaction or series of related
transactions (1) principally for bona fide equity financing purposes or
(2) effected exclusively for the purpose of changing the domicile of the
Company. A series of related transactions shall be deemed to constitute a single
transaction for purposes of determining whether a Change in Control has
occurred. In addition, if a Change in Control constitutes a payment event with
respect to any amount that is subject to U.S. Internal Revenue Code
Section 409A, then the transaction must also constitute a “change in control
event” as defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent
required by such U.S. Internal Revenue Code Section 409A.

 

C.

Expenses

The reasonable expenses incurred by directors in connection with attendance at
Board or committee meetings will be reimbursed upon submission of appropriate
substantiation.

 

 

 